823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David FELTON, Plaintiff-Appellant,v.Gary DIXON; Melvin C. Creecy; James D. Barber; Ken Harris,Defendant-Appellee.
No. 87-6052
United States Court of Appeals, Fourth Circuit.
Submitted April 27, 1987.Decided June 24, 1987.

David Felton, appellant pro se.
Sylvia Hargett Thibaut, Assistant Attorney General, for appellees.
Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Felton v. Dixon, C/A No. 86-846-CRT (E.D.N.C., March 12, 1987).


2
AFFIRMED.